Case 3:19-cv-00350-DPM Document 16 Filed 10/08/20 Page 1of1

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS

NORTHERN DIVISION
PATRICK MCCORMACK PLAINTIFF
Vv. No. 3:19-cv-350-DPM

RONNIE LEE MILLER; UNION PACIFIC
RAILROAD COMPANY; and
OBERMANN CONCRETE OF
NORTHEAST ARKANSAS DEFENDANTS
ORDER

Union Pacific’s unopposed motion, Doc. 13, is granted. The
Arkansas State Crime Lab may release its testing results and report.
ARK. CODE ANN. § 12-12-312(a)(1)(A) (iii).

So Ordered.

bprp4nr.hll F-
D.P. Marshall Jr.
United States District Judge

 

@Z «ZS DAwn
© OctoAu 2040

 
